DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
	The amendment filed on 04/21/2021 has been entered.  Claim 1 has been amended and claim 2 has been canceled, and claim 6 has been added; therefore, claims 1-6 remain pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3  and claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120014835A-Howell, and further in view of US 2005/0175504 A1-Tanoshima et al.

Claim 1: “A gene measurement apparatus comprising:”:  Howell et al. discloses a system for monitoring reactions, where chemical or biochemical reactions are carried out (Para. [0001], lines 2-3.  Further, Howell et al. disclose an example of a reaction where detectable signals are monitored is in nucleic acid amplification techniques and polymerase chain reaction (PCR, Para. [0005], lines 2-4).
“comprising a temperature control block that is provided with a plurality wells on an upper surface of the temperature control block,”:  Howell et al. discloses a multiwall array 1 having a number of wells (2, Para. [0087], lines 1-2, Fig. 1); the array 1 is housed on a heater block (4, Para. [0087], line 5); wells 2 on the upper surface of heater block (4, Fig. 1). 
“each of the plurality of reaction vessel wells being used to house a reaction vessel,”:  Howell et al. discloses a multi-well array 1 having a number of wells 2 in which are provided reaction vessels (3, Para. [0087], lines 2-3).
“and that performs temperature treatment on a specimen in the reaction vessel by controlling temperature of the plurality of reaction vessel wells 
“and a reaction vessel detector configured to determine whether the reaction vessel is housed in each of the plurality of reaction vessel wells of the temperature control block based on whether the optical sensor detects autofluorescence from the at least one reaction vessel housed in each of the plurality of reaction vessel wells.”:  Howell et al. disclosed a detector 10 can acquire all data (Para. [0029], line 4); the detector only needs to be aligned to the vessels (Para. [0029], line 8-9, and minor misalignment can be corrected by process of the detector (Para. [0029], line 10).  Further, Howell et al. discloses full spectra of the light emanating from all the reaction vessels is provided simultaneously at the detector (10, Para. [0090], lines 8-9), which is capable of detecting autofluorescence from the reaction vessels.
 “an optical sensor configured to emit excitation light to the plurality of reaction vessel wells”:  Howell et al. discloses the present invention relates to an optical system for monitoring reactions, for monitoring light emanating from reaction vessels in which chemical or biochemical 
“and to detect fluorescence from the plurality of reaction vessel wells”:  Howell et al. discloses the excitation from light sources causes fluorescent dyes or markers which are contained with the reaction vessel to emit light with a characteristic spectrum in the range of the spectrum suitable for the detector type, and this can then be picked up by the detectors (Para. [0041], lines 4-7). 


Regarding claim 3, Howell teaches the invention discussed above in claim 1.  However, Howell does not teach a display that displays information.
For claim 3, Tanoshima et al. teaches a display for displaying the status 9Para. [0009], line 6), which reads on the instant claim limitation of a display that displays information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Howell to further include a display 
Regarding claim 3, Howell teaches the invention discussed above in claim 1.  Howell teaches reaction vessel, discussed above.  However, Howell does not teach a reaction vessel housing position display configured to display, on the display, a position of a reaction vessel well in which the reaction vessel detector has detected that the reaction vessel is housed, before the temperature treatment is started.
For claim 3, Tanoshima et al. teaches a display for displaying the container placement position (Para. [0010], line 7), which can to display, on the display, a position of a reaction vessel well in which the reaction vessel detector has detected that the reaction vessel is housed, before the temperature treatment is started.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Howell to further include a display configured to display the placement position of the container as taught by Tanoshima et al., because Tanoshima et al. teaches the screen of the display of the data processing unit provides an order list display for displaying the recording status of the assay information, batch number display, group list display for selecting assay item, cell 

Claim 6: “A gene measurement apparatus”:  Howell et al. discloses a system for monitoring reactions, where chemical or biochemical reactions are carried out (Para. [0001], lines 2-3.  Further, Howell et al. disclose an example of a reaction where detectable signals are monitored is in nucleic acid amplification techniques and polymerase chain reaction (PCR, Para. [0005], lines 2-4).
“comprising: at least one reaction vessel provided in a temperature control block”:  Howell et al. discloses at least one reaction vessel of a plurality of reaction vessels); the array 1 is housed on a heater block (4, Para. [0087], line 5); wells 2 on the upper surface of heater block (4, Fig. 1). 
“a plurality of reaction vessel wells, each of the plurality of reaction vessel wells configured to house the at least one reaction vessel,”:  Howell et al. discloses an apparatus for detecting spectra in light emanating from chemical or biochemical reactions occurring in at least one reaction vessel (3) of a plurality of reaction vessels (abstract, lines 1-3 and Para. [0016], lines3-4, Fig. 1).
“an optical sensor configured to emit excitation light to the plurality of reaction vessel wells and to detect fluorescence from the plurality of reaction vessel wells”:  Howell et al. discloses the present invention relates to an optical system for monitoring reactions, for monitoring light emanating from reaction vessels in which chemical or biochemical reactions are carried out (Para. [0001], lines 1-4).  Further, Howell et al. discloses there is significant light emit ted from the vessels and passed to the sensor (Para. [0036], lines 4-5); further, Howell et al. discloses a  particular example of a reaction where detectable signals and in particular fluorescent signals are monitored is in nucleic acid amplification techniques and in particular the polymerase chain reaction (PCR); amplification of DNA by polymerase chain reaction (PCR) is a technique fundamental to molecular biology (Para. [0005], lines 1-6).
“and a reaction vessel detector configured to determine whether the at least one reaction vessel is housed in each of the plurality of reaction vessel wells of the temperature control block based on whether the optical sensor detects autofluorescence from the at least one reaction vessel housed in each of the plurality of reaction vessel wells.”:  Howell et al. discloses a detector 10 can acquire all data (Para. [0029], line 4); the detector only needs to be aligned to the vessels (Para. [0029], line 8-9, and minor misalignment can be corrected by process of the detector (Para. [0029], line 10).  Further, Howell et al. discloses full spectra of the light emanating from all the reaction vessels is provided simultaneously at .


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120014835A-Howell et al. US 2005/0175504 A1-Tanoshima et al., and in further view of US 2015/0211994 A1-JO et al.

Regarding claim 4, modified Howell et al. teaches the invention discussed above in claim 1.  However, modified Howell et al. does not teach a measurement conditions setting part.
For claim 4, JO et al. et al. a measuring unit 120 configured to measure a signal corresponding to the at least one well (Para. [0010], lines 8-9) and the measuring unit measures a signal with respect to the specimen well and signal with respect to the reference measurement well (Para. [0013], lines 2-4), which reads on the instant claim limitation of a measurement conditions setting part configured to cause to set measurement conditions for a reaction vessel well.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Howell et al. to include a similar measurement conditions part (measuring unit 120) as taught by JO et al., because JO et al. teaches it may be possible to detect an accurate mounted state of the cartridge by using the existing measuring unit of the analysis device without additional cost (Para. [0029], lines 2-5).

claim 4, modified Howell et al. teaches the invention described above in claim 1.  Modified Howell et al. teaches a reaction vessel position part and a measurement conditions part discussed above in claim 1.
For claim 4, JO et al. teaches a mounting unit 110 the information indicating the kind of cartridge 200 may manually be input when the cartridge is inserted and mounted in the mounting unit (110, Para. [0052], lines 12-14; and when the mounting unit 110 is provided with reference measurement wells 115, that is, the first and second reference wells (115a and 115b), the measuring unit 120 of the analysis device 100 may measure signals with respect to the reference measurement wells (115, Para. [0067], lines 10-14, Fig. 2), which reads on the instant claim limitation of a reaction vessel position determination part that determines whether a position of the arbitrary reaction vessel well for which the measurement conditions have been set by the measurement conditions setting part matches the position of the reaction vessel well in which the reaction vessel detector has detected that the reaction vessel is housed.
It would have been obvious to one of ordinary skill in the art to take the modified apparatus of Howell et al. to further include a similar reaction vessel position determination part (mounting unit 110) as taught by JO et al., because JO et al. teaches since the deviation is within the corresponding allowed range, it is determined that the cartridge 200 is properly mounted when the measured signals with respect to the wells 220 of the cartridge 200 are within the corresponding allowed ranged at S350 (Para. [0070], lines 12-16, Fig. 5).

claim 5, modified Howell et al. teaches the invention discussed above in claim 4.  Modified Howell et al. teaches a reaction vessel position determination part and a measurement conditions setting part discussed above.  However, Howell et al. does not teach a reaction vessel position determination part is configured to issue a warning to the user when the position does not match.
Regarding claim 5, modified Howell et al. teaches the invention discussed above in claim 4.  Modified Howell et al. does teach a reaction vessel position determination part and a measurement conditions setting part discussed above.  However, Howell et al. does not teach the reaction vessel position determination part is configured to issue a warning to the user when the position does not match.
For claim 5, JO et al. teaches when the cartridge 200 is improperly mounted, since a deviation of the measured signals with respect to the reference measurement wells 115 occurs, it may be determined that the cartridge 200 is improperly mounted when the measured signals with respect to the wells 220 of the cartridge 200 are outside the corresponding allowed ranged at S350 (Para. [0070], lines 16-22, Fig. 5), which reads on the instant claim limitation of a reaction vessel position determination part is configured to issue a warning to the user when the position does not match.
It would have been obvious to one of ordinary skill in the art to take the modified apparatus of Howell et al. to further include a similar reaction vessel position determination part (mounting unit 110) as taught by JO et al., because JO et al. teaches the mounted state of the cartridge 200 is displayed based on the determination of the mounted state of the cartridge 200 at S370; for example, when the cartridge 200 is 

Pertinent Art
R. A. Dias, J. H. Correia and G. Minas, "CMOS Optical Sensors for being incorporated in Endoscopic Capsule for Cancer Cells Detection," 2007 IEEE International Symposium on Industrial Electronics, 2007, pp. 2747-2751, doi: 10.1109/ISIE.2007.4375043.

	 Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the top of pg. 6 of Applicant’s remarks, pertaining to the following amended claim limitation: “an optical sensor configured to emit excitation light to the plurality of reaction vessel wells and to detect fluorescence from the plurality of reaction vessel wells”.  The primary reference of Howell et al. meets this amended claim limitation because Howell et al. discloses the present invention relates to an optical system for monitoring reactions, for monitoring light emanating from reaction vessels in which chemical or biochemical reactions are carried out (Para. [0001], lines 1-4).  Further, Howell et al. discloses there is significant light emitted from the vessels and passed to the sensor (Para. [0036], lines 4-5); and Howell et al. discloses a particular example of a reaction where detectable signals and in particular fluorescent signals are monitored is in nucleic acid amplification techniques and in particular the polymerase 

Regarding the top of pg. 6 of Applicant’s remarks, pertaining to the following amended claim limitation: “a reaction vessel detector configured to determine whether the at least one reaction vessel is housed in each of the plurality of reaction vessel wells of the temperature control block based on whether the optical sensor detects autofluorescence from the at least one reaction vessel housed in each of the plurality of reaction vessel wells.”  The primary reference of Howell et al. Howell et al. discloses a detector 10 can acquire all data (Para. [0029], line 4), therefore it can determine whether the at least one reaction vessel is housed in each of the plurality of reaction vessel wells of the temperature control block based on whether the optical sensor (discussed above) detects autofluorescence from the at least one reaction vessel housed in the plurality of reaction vessel.  Howell et al. also discloses the detector only needs to be aligned to the vessels (Para. [0029], line 8-9, and minor misalignment can be corrected by process of the detector (Para. [0029], line 10).  Further, Howell et al. discloses full spectra of the light emanating from all the reaction vessels is provided simultaneously at the detector (10, Para. [0090], lines 8-9), which is capable of detecting autofluorescence from the reaction vessels, which is discussed above in the 
Regarding the bottom of pg. 6 of and the top of pg. 7 of Applicant’s remarks, pertaining to the secondary reference of Tanoshima et al.  In particular, the Applicant is referring to the reference of Tanoshima et al. when referring to the now deleted claim limitation of “including a memory for storing detection signals obtained by detecting at least a part of each of the plurality of reaction vessel wells or a part of the reaction vessel and a processor.”  This claim limitation does not need to be addressed in this current Office Action since it has been deleted.  
Regarding the middle of pg. 7 of Applicant’s remarks, the primary reference of Howell et al. meet the amended claim limitation of an optical sensor configured to emit excitation light to the plurality of reaction vessel wells and to detect fluorescence from the plurality of reaction vessel wells”, as discussed above in this section, as well as above in the rejection.
Regarding the bottom of pg. 7 of Applicant’s remarks, the secondary reference of Tanoshima et al. was not used to “teach or suggest each element of claim 1”, but rather, it was used in combination with the primary reference of Howell et al. to address certain claim limitations which have been deleted.  Therefore, since the primary reference of Howell et al. and the secondary reference of Tanoshima et al. meet address the limitations presented in claim 1, the dependent claims are rejected as well and those limitations have been discussed in the rejection above.  
Regarding the top of pg. 8 of Applicant’s remarks, pertaining to new claim 6.  The above rejection discusses the rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799